The plaintiff in error was convicted of having possession of intoxicating liquor with intent to sell the same; the jury fixing the punishment at confinement in the county jail for six months and a fine of $500. From the judgment pronounced upon said conviction, an appeal was perfected by filing in this court on March 12, 1918, a petition in error with case-made.
Counsel for the state have filed a motion to abate, supported with proof of the death of plaintiff in error, showing that the same occurred on June 24, 1918. It is therefore adjudged and ordered that all proceedings in this cause be abated, with direction to the superior court of Muskogee county to enter an order to that effect. *Page 146